DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11, 188, 250 (hereafter ‘250). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 6, 9, 11, 13, 14, 15 and 16 of ‘250 anticipate claims 1-9 of the present application.
Claim 11 of ‘250 anticipates claim 1 of the present application.
Claim 11 of ‘250 anticipates claim 2 of the present application.. 
Claim 14 of ‘250 anticipates claim 3 of the present application.
Claim 13 of ‘250 anticipates claim 4 of the present application.
Claim 14 of ‘250 anticipates claim 5 of the present application.
Claim 15 of ‘250 anticipates claim 6 of the present application.
Claim 16 of ‘250 anticipates claim 7 of the present application.
Claim 11 of ‘250 anticipates claim 8 of the present application.
Claim 11 of ‘250 anticipate claim 9 of the present application.  
Claim 11 of ‘250 anticipates claim 10 of the present application.
Claim 11 of ‘250 anticipates claim 11 of the present application.. 
Claim 12 of ‘250 anticipates claim 12 of the present application.. 
Claim 13 of ‘250 anticipates claim 13 of the present application.
Claim 14 of ‘250 anticipates claim 14 of the present application.
Claim 14 of ‘250 anticipates claim 15 of the present application.
Claim 15 of ‘250 anticipates claim 16 of the present application.
Claim 16 of ‘250 anticipates claim 17 of the present application.
Claim 11 of ‘250 anticipates claim 18 of the present application.
Claims 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 11, 188, 250 (hereafter ‘250). Although the claims at issue are not identical, they are not patentably distinct from each other.
As per claim 19, claim 11 of ‘250 teaches performing all the operations of claim 19.  Claim 11 of ‘250 does not explicitly teach a non transitory computer readable 
medium comprising instructions, when executed by a processing device cause the processing device to perform the operations.
 However, it would have been obvious to a person of ordinary skill in the art before the
effective filing date of the claimed invention to have combined the non transitory computer readable medium comprising instructions with the system of claim 11 of ‘250 because 
it would allow for the invention to be implemented using software and to be implemented using a general purpose processor. 
	Claim 11 of ‘250 anticipates claim 20 of the present application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 6-10, 11, 16-17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fai (US 2014/0068144), view of Oh et al. (US 2009/0049234) (hereafter Oh), and further in view of Jefferies et al. (US 5,313,585) (hereafter Jefferies).
As per claims 1, 10, 19, Fai teaches a system comprising: 
one or more external memory (DRAM) devices (fig. 1, 108) having a plurality of programming unit buffers comprising a first programming unit buffer and a second programming unit buffer ([0017] describing how a set of access requests can be stored therein whereby the first and second programming unit buffers correspond to the memory locations storing the data of these access requests); 
an internal RAM (RAM) device; 
one or more non-volatile memory (NVM) devices; and 
a processing device, operatively coupled with the one or more external DRAM devices, the internal SRAM device, and the one or more NVM devices, to perform operations comprising: 
transferring first write data from the first programming unit buffer to the internal RAM device; 
writing the first write data from the internal SRAM device as a first programming unit to the one or more NVM devices; 
transferring a second write data from the second programming unit buffer to the internal SRAM device; and 
writing the second write data from the internal SRAM device as a second programming unit to the one or more NVM devices.
Fai does not explicitly teach wherein the one or more external memory devices are dynamic random access memory devices, wherein the internal RAM device, and
wherein the transferring is responsive to the first and second write data satisfying a programming unit (PU) threshold, the PU threshold pertaining to a PU of the one or more NVM devices.
However Oh teaches 
wherein the transferring is responsive to the first and second write data satisfying a programming unit (PU) threshold, the PU threshold pertaining to a PU of the one or more NVM devices (fig. 7, 330 or 340).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined the write process of Oh with the storage system of Fai because it increases efficiency by frequently used data stored in faster memory banks and less frequently used data in slower memory banks ([0009]).
The combination does not explicitly teach wherein the one or more external memory devices are dynamic random access memory devices, wherein the internal RAM device is an SRAM device.
However, Jefferies teaches wherein the one or more external memory devices are dynamic random access memory devices, wherein the internal RAM device is an SRAM device (col. 4, lines 45-60).
It would have been obvious before the effective filing date of the claimed invention to have combined the DRAM and SRAM of Jefferies with the system of the combination of Fai and Oh because the selection is merely a design choice to provide either cheaper memory or faster memory based on the application (col. 4, lines 45-60).
As per claims 2 and 11, Fai teaches a dynamic random access memory (DRAM) interface coupled to the one or more external DRAM devices (fig. 1, 116, noting Jefferies teaches the specific memory type); and 
a NVM controller to manage the internal SRAM device and the one or more external DRAM devices (fig. 1, 106).
As per claims 6 and 16, Oh teaches wherein the first write data is first sequential write data received from a host system, and the second write data is second sequential write data received from the host system (fig. 7, 310d).
As per claims 7 and 17, Oh teaches wherein the first write data is sequential write data received from a host system and the second write data is random write data received from the host system (fig. 7, 310d).
As per claims 8, 18, 20, Oh teaches wherein the PU threshold corresponds to a PU size of the one or more NVM devices (fig. 1, 310d).
As per claim 9, Fai teaches wherein the one or more external DRAM devices and the internal SRAM device are included in a memory sub-system (As illustrated in fig. 1).
Claim(s) 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Fai, Oh and Jefferies as applied to claims 1 and 10 above, and further in view of Bates et al. (US 9,170,876) (hereafter Bates).
As per claims 3, 12, the combination Fai, Oh and Jefferies teaches all the limitations of claims 1 and 10.  The combination does not explicitly teach: 
a low density parity-check (LDPC) encoder coupled between the internal SRAM device and the DRAM interface; and 
a LDPC decoder coupled between the internal SRAM device and the NVM controller.
However, Bates teaches a low density parity-check (LDPC) encoder coupled between the internal SRAM device and the DRAM interface; and 
a LDPC decoder coupled between the internal SRAM device and the NVM controller (col. 2, lines 49-55).
It would have been obvious before the effective filing date of the claimed invention to have combined the LDPC of Bates with the system of the combination of Fai, Oh and Jefferies because it ensures that data stored in NVM is protected (col. 1, lines 39-45).
Claim(s) 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of  Fai, Oh and Jefferies as applied to claims 2 and 11 above, and further in view of Yang (US 2017/0329522).
As per claims 4 and 13, the combination of Fai, Oh and Jefferies teaches all the limitations of claims 2 and 11 and Fai further teaches: 
generating first data corresponding to the first write data (fig. 4, 413); 
storing the first data in the internal SRAM component before being transferred to the one or more external DRAM devices via the DRAM interface (fig. 4, 415); 
generating second data corresponding to the second write data (fig. 4, 413, for a second read request); and 
storing the second data in the internal SRAM component before being transferred to the one or more external DRAM devices via the DRAM interface (fig. 4, 415 for a second read request).
The combination does not explicitly teach a Redundancy Array of Independent NAND (RAIN) exclusive-OR (XOR) engine coupled between the internal SRAM device and the NVM controller, the RAIN XOR engine to perform operations and wherein the first and second data are both RAIN data.
However, Yang teaches a Redundancy Array of Independent NAND (RAIN) exclusive-OR (XOR) engine coupled between the internal SRAM device and the NVM controller, the RAIN XOR engine to perform operations and wherein the first and second data are both RAIN data (fig. 2A- fig. 2D).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined the RAIN engine and data of Yang with the storage device of the combination of Fai, Oh and Jefferies because RAID storage is known to provide data protection ([0002]). 
Allowable Subject Matter
Claims 5, 14 and 15 while rejected under Double Patenting is not rejected in view of the cited prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURTEJ BANSAL whose telephone number is (571)270-5588. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571)-272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GURTEJ BANSAL/Primary Examiner, Art Unit 2139